DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's submission filed on 11/30/2020 has been entered. Claims 1-3, 5, 6, 8, 41-43, 45-46, and 53-60 remain pending in this application. 
Election/Restrictions
Claims 53 and 55 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species 4, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/31/2019.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 54, and 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US 8,356,895) in view of Lundh (US PGPub 2008/0301916).
Regarding claim 1, Jackson teaches a headgear for a respiratory mask (the headgear straps could be applied to a respiratory mask), the headgear comprising: 
A first strap (labelled 1 in annotated Fig. 10 below);
A second strap (labelled 2 in annotated Fig. 10 below);
A pair of buckles comprising a corresponding buckle for the first and second straps (Fig. 11, buckles 18 corresponding to each strap), each corresponding buckle comprising:
	A glider portion (see annotated Fig. 10 below);
	A strap attachment portion (see annotated Fig. 10 below);
	Wherein each of the first and second straps comprises a first end, a second end, and a length therebetween (seen in Fig. 10, straps have two ends and a length between)
	Wherein each of the first and second straps is configured to connect to the mask at the first end (Fig. 10, connected at points 122 on either side of the mask), to adjustably couple to the corresponding buckles at the glider portion (Fig. 10, each strap passes through glider portion of buckle 18; see also Col. 11, lines 55-56); and to be fixedly coupled to the strap attachment portion of another buckle of the pair of buckles at the second end (see annotated Fig. 10, each strap is attached to corresponding buckle at strap labeled attachment portion), and
	Wherein each buckle is configured to move along the length of the first or second strap to adjust the size of the headgear (Col. 11, lines 55-58)

    PNG
    media_image1.png
    699
    897
    media_image1.png
    Greyscale

Annotated Fig. 10 of Jackson
Jackson does not teach a pivot connection between the glider portion and the strap attachment portion,  wherein the glider portion has a first side in contact with the strap attachment portion, and a second side facing away from the strap attachment portion, the first side of the glider portion opposite the second side, wherein the strap attachment portion has a first side in contact with the glider portion, and a second side facing away from the glider portion, the first side of the strap attachment portion opposite the second side; wherein the pivot connection comprises a snap-fit dome and a ring, wherein the snap-fit dome is configured to engage with and be received by the ring such that the ring can rotate about the snap-fit dome, -2-Application No.: 15/511213 Filing Date:March 14, 2017 wherein the first side of the glider portion comprises the ring such that the ring and the glider portion form a first unitary structure, and wherein the first side of the strap attachment portion comprises the snap- fit dome such that the snap-fit dome and the strap attachment portion form a second unitary structure.
However, Lundh teaches a buckle (see Fig. 1) with a pivot connection (see Fig. 1 and paragraph 18, clasp part 2 is connected over central part 3, part 2 can rotate freely on the central part) between the glider portion (Fig. 1, 2) and the strap attachment portion (Fig. 1, 1), wherein the glider portion has a first side in contact with the strap attachment portion (see Fig. 1, bottom side of glider attachment portion 2 contacts strap portion 1), and a second side facing away from the strap attachment portion, the first side of the glider portion opposite the second side (see Fig. 1, the opposite, top side of glider portion 2 does not contact the strap attachment portion), wherein the strap attachment portion has a first side in contact with the glider portion (see Fig. 1, top side of strap attachment portion 1 contacts glider portion 2), and a second side facing away from the glider portion, the first side of the strap attachment portion opposite the second side (see Fig. 1, the opposite, bottom side of strap attachment portion 1 does not contact the glider portion) wherein the pivot connection comprises a snap-fit dome and a ring (see Lundh Fig. 3; see also Lundh paragraph 18), wherein the snap-fit dome is configured to engage with and be received by the ring such that the ring can rotate about the snap-fit dome (see paragraph 18, dome 3 received in ring in 2), -2-Application No.: 15/511213 Filing Date:March 14, 2017wherein the first side of the glider portion comprises the ring such that the ring and the glider portion form a first unitary structure (see Fig. 1, ring formed in first side; element 2 with ring and glider form one structure), and wherein the first side of the strap attachment portion comprises the snap- fit dome such that the snap-fit dome and the strap attachment portion form a second unitary structure (see Fig. 4, dome 3 and strap attachment portion on element 1 comprise a single, unitary structure).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the buckles of Jackson with a buckle that pivots about the middle, as taught Lundh, for the purpose of providing a clasp that can accommodate straps being secured at odd angles and allow for easier release of the clasp (see Lundh paragraph 4).
Regarding claim 3, Jackson further teaches wherein for at least one buckle, the glider portion includes at least one aperture through which the first or second strap passes (see annotated Fig. 10 of Jackson, glider portion has an aperture that the strap passes through).
Regarding claim 54, Jackson, as modified, further teaches wherein the pivot connection is configured to couple the glider portion and the strap attachment portion in a direction along an axis of rotation of the pivot connection (see Lundh paragraph 18 and Fig. 6, glider portion is pushed onto strap attachment portion in the direction along an axis of rotation).
Regarding claim 57, Jackson, as modified, further teaches wherein the pivot connection comprises only two components, the two components comprising the snap-fit dome and the ring (see Figs. 1, 3, and 8; the connection is comprised of dome 3 and ring in element 2).
Regarding claim 58, Jackson, as modified, further teaches wherein the snap-fit dome defines a completely annular surface that engages with the ring (see Fig. 8, surface of dome 3 above tab 11 forms a completely annular surface that engages with ring formed in element 2).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US 8,356,895) in view of Lundh (US PGPub 2008/0301916) as applied to claim 1 above, and further in view of Haskard et al. (US PGPub 2014/0026890).
Regarding claim 2, Jackson, as modified, teaches all previous elements of the claim as stated above. Jackson does not teach wherein the first or second strap comprises a tubular structure.
However, Haskard teaches an analogous headgear strap system (abstract) wherein the first or second strap comprises a tubular structure (Fig. 1, 1; paragraph 85, lines 13-16).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the straps of the headgear of Jackson to be of a tubular structure, as taught by Haskard, because Haskard teaches it is well known to use a tubular structure for a headgear strap as well as any other configuration i.e. flat or sheet-like (paragraph 85, lines 13-24). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US 8,356,895) in view of Lundh (US PGPub 2008/0301916) as applied to claim 1 above, and further in view of Sailrite YouTube Video ‘YKK Rotary Center Release Buckle’ (Hereinafter ‘Sailrite’).
Regarding claim 5, Jackson, as modified by Lundh, further teaches wherein for at least one buckle, the glider portion comprise a semi-circular profile on one end and a rectangular profile on the other end (see Fig. 2 of Lundh, glider portion is shaped this way), and wherein for the at least one buckle, the pivot connection is located at the semi-circular profile ends of the glider portion (see Fig. 2 of Lundh, the pivot connection between the components is located at the semi-circular end)
Jackson, as modified, further teaches wherein the strap attachment portion comprises a rectangular profile on one other end (see Fig. 2 of Lundh, strap attachment portion 1 is 
However, Sailrite teaches an analogous buckle with a pivoting connection between the glider portion and the strap attachment portion (see screen capture below, the buckle pivots about the middle connection) wherein the strap attachment portion comprise a semi-circular profile on one end and a rectangular profile on one other end (see screen capture labelled below) and wherein the semi-circular profile ends overlap (see screen capture below, both portions are shaped with a rectangular end and a semi-circular end and the semi-circular ends overlap).

    PNG
    media_image2.png
    595
    1084
    media_image2.png
    Greyscale

Fig. 1 Screen capture of Sailrite video

Lundh and Sailrite both teach buckles that pivot about the middle portion. Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify the buckle of Jackson with the buckle shape as taught by .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US 8,356,895) in view of Lundh (US PGPub 2008/0301916) as applied to claim 1 above, and further in view of Lubke et al. (US PGPUB 2006/0283461).
Regarding claim 6, Jackson, as modified, teaches all previous elements of the claim as stated above. Jackson does not teach wherein at least one of the first and second straps is overmoulded to the strap attachment portion of the other buckle or wherein at least one of the first and second straps is welded to the strap attachment portion of the other buckle.
However, Lubke teaches an analogous strap system (abstract) wherein at least one of the first and second straps (Fig. 45, 475) is overmoulded to the strap attachment portion of the other buckle (Fig. 45, 454; paragraph 226, lines 10-12, strap 475 and buckle 454 formed integrally as one piece).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify the headgear of Jackson with the teachings of Lubke of a strap overmoulded to the strap attachment portion of a buckle for the purpose of providing a more secure attachment between the strap and buckle. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US 8,356,895) in view of Lundh (US PGPub 2008/0301916)as applied to claim 1 above, and further in view of Wells et al. (US PGPub 2015/0217074).
Regarding claim 8, Jackson, as modified, teaches all previous elements of the claim as stated above. Jackson does not teach wherein the headgear is configured to be adapted 
However, Wells teaches an analogous headgear system (abstract) wherein the headgear is configured to be adapted between a first configuration and a second configuration (paragraph 524, lines 1-10, user can leave the straps overlapped at the back or pull them apart; see also figures 108-112), wherein the first configuration comprises portions of the first and second straps overlapping in a region between the pair of buckles (seen in fig 108); and wherein the second configuration comprises the portions of the first and second straps bifurcating in the region between the pair of buckles (seen in fig. 112, bifurcating position, as modified, the bifurcation would occur between the buckles of Jackson) and wherein the pair of buckles is configured to adjust the size of the headgear while in the second configuration (as modified, the buckles of Jackson as modified would still be able to adjust the size of the headgear).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify the headgear of Jackson to be configurable between two positions, one where the straps overlap and one where the straps form a bifurcating region between the buckles, as taught by Wells, for the purpose of applying an adjustable headgear to a respiratory mask application and adjusting the straps to the user and stabilizing the structure on the user’s head (paragraph 524, lines 1-17).
Claims 41, 43, 56, and 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US 8,356,895) in view of Lundh (US PGPub 2008/0301916), and further in view of Wells et al. (US PGPub 2015/0217074).
Regarding claim 41, Jackson teaches a respiratory mask assembly (the headgear straps could be applied to a respiratory mask), comprising: 
A headgear comprising a first strap (labelled 1 in annotated Fig. 10 below), a second strap (labelled 2 in annotated Fig. 10 below), and a pair of buckles comprising a corresponding buckle for the first and second straps (Fig. 11, buckles 18 corresponding to each strap), each corresponding buckle comprising:
	A glider portion (see annotated Fig. 10 below);
	A strap attachment portion (see annotated Fig. 10 below);
	Wherein each of the first and second straps comprises a first end, a second end, and a length therebetween (seen in Fig. 10, straps have two ends and a length between)
	Wherein each of the first and second straps is configured to connect to the mask at the first end (Fig. 10, connected at points 122 on either side of the mask), is adjustably coupled to the corresponding buckles at the glider portion (Fig. 10, each strap passes through glider portion of buckle 18; see also Col. 11, lines 55-56); and is fixedly coupled to the strap attachment portion of another buckle of the pair of the buckles at the second end (see annotated Fig. 10, each strap is attached to corresponding buckle at strap labeled attachment portion), and
	Wherein each buckle is configured to move along the length of the first or second strap to adjust the size of the headgear (Col. 11, lines 55-58)

    PNG
    media_image1.png
    699
    897
    media_image1.png
    Greyscale

Annotated Fig. 10 of Jackson
Jackson does not teach a pivot connection between the glider portion and the strap attachment portion,  wherein the glider portion has a first side in contact with the strap attachment portion, and a second side facing away from the strap attachment portion, the first side of the glider portion opposite the second side, wherein the strap attachment portion has a first side in contact with the glider portion, and a second side facing away from the glider portion, the first side of the strap attachment portion opposite the second side.
However, Lundh teaches a buckle (see Fig. 1) with a pivot connection (see Fig. 1 and paragraph 18, clasp part 2 is connected over central part 3, part 2 can rotate freely on the central part) between the glider portion (Fig. 1, 2) and the strap attachment portion (Fig. 1, 1), wherein the glider portion has a first side in contact with the strap attachment portion (see Fig. 1, bottom side of glider attachment portion 2 contacts strap portion 1), and a second side facing away from the strap attachment portion, the first side of the glider portion opposite the 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the buckles of Jackson with a buckle that pivots about the middle, as taught Lundh, for the purpose of providing a clasp that can accommodate straps being secured at odd angles and allow for easier release of the clasp (see Lundh paragraph 4).
Jackson further does not teach a respiratory mask and wherein the headgear is configured to be adapted between a first configuration and a second configuration, wherein the 
However, Wells teaches an analogous headgear system (abstract) comprising a respiratory mask (Fig. 7, 3200; see paragraph 0018, patient interface may be a nasal mask) and wherein the headgear is configured to be adapted between a first configuration and a second configuration (paragraph 524, lines 1-10, user can leave the straps overlapped at the back or pull them apart; see also figures 108-112), wherein the first configuration comprises portions of the first and second straps overlapping in a region between the pair of buckles (seen in fig 108); and wherein the second configuration comprises the portions of the first and second straps bifurcating in the region between the pair of buckles (seen in fig. 112, bifurcating position, as modified, the bifurcation would occur between the buckles of Jackson) and wherein the pair of buckles is configured to adjust the size of the headgear while in the second configuration (as modified, the buckles of Jackson as modified would still be able to adjust the size of the headgear).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify the headgear of Jackson to be configurable between two positions, one where the straps overlap and one where the straps form a bifurcating region between the buckles, as taught by Wells, for the purpose of applying 
Regarding claim 43, Jackson further teaches wherein for at least one buckle, the glider portion includes at least one aperture through which the first or second strap passes (see annotated Fig. 10 of Jackson, glider portion has an aperture that the strap passes through).
Regarding claim 56, Jackson, as modified, further teaches wherein the pivot connection is configured to couple the glider portion and the strap attachment portion in a direction along an axis of rotation of the pivot connection (see Lundh paragraph 18 and Fig. 6, glider portion is pushed onto strap attachment portion in the direction along an axis of rotation).
Regarding claim 59, Jackson, as modified, further teaches wherein the pivot connection comprises only two components, the two components comprising the snap-fit dome and the ring (see Figs. 1, 3, and 8; the connection is comprised of dome 3 and ring in element 2).
Regarding claim 60, Jackson, as modified, further teaches wherein the snap-fit dome defines a completely annular surface that engages with the ring (see Fig. 8, surface of dome 3 above tab 11 forms a completely annular surface that engages with ring formed in element 2).
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US 8,356,895) in view of Lundh (US PGPub 2008/0301916), further in view of Wells et al. (US PGPub 2015/0217074) as applied to claim 41 above, and further in view of Haskard et al. (US PGPub 2014/0026890).
Regarding claim 42, Jackson, as modified, teaches all previous elements of the claim as stated above. Jackson does not teach wherein the first or second strap comprises a tubular structure.
However, Haskard teaches an analogous headgear strap system (abstract) wherein the first or second strap comprises a tubular structure (Fig. 1, 1; paragraph 85, lines 13-16).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify the straps of the headgear of Jackson to be of a tubular structure, as taught by Haskard, because Haskard teaches it is well known to use a tubular structure for a headgear strap as well as any other configuration i.e. flat or sheet-like (paragraph 85, lines 13-24). 
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US 8,356,895) in view of Lundh (US PGPub 2008/0301916), further in view of Wells et al. (US PGPub 2015/0217074) as applied to claim 41 above, and further in view of view Jensen (US PGPub 2013/0277405).
Regarding claim 45, Jackson, as modified, teaches all previous elements of the claim as stated above. Jackson does not teach wherein for at least one buckle, the glider portion or the strap attachment portion comprise a circular profile and overlap such that the buckle forms a single circular profile.
However, Jensen teaches a strapping system with a buckle wherein the glider portion or the strap attachment portion comprise a circular profile and overlap such that the buckle forms a single circular profile (Fig. 8A, components 830 and 840 overlap in the middle to form a single circular profile).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify the buckle of Jackson to have the glider portion or the strap attachment portion comprise a circular profile and overlap such that the .
Claim  46 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US 8,356,895) in view of Lundh (US PGPub 2008/0301916), further in view of Wells et al. (US PGPub 2015/0217074) as applied to claim 41 above, and further in view of Lubke et al. (US PGPUB 2006/0283461).
Regarding claim 46, Jackson, as modified, teaches all previous elements of the claim as stated above. Jackson does not teach wherein at least one of the first and second straps is overmoulded to the strap attachment portion of the other buckle or wherein at least one of the first and second straps is welded to the strap attachment portion of the other buckle.
However, Lubke teaches an analogous strap system (abstract) wherein at least one of the first and second straps (Fig. 45, 475) is overmoulded to the strap attachment portion of the other buckle (Fig. 45, 454; paragraph 226, lines 10-12, strap 475 and buckle 454 formed integrally as one piece).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify the headgear of Jackson with the teachings of Lubke of a strap overmoulded to the strap attachment portion of a buckle for the purpose of providing a more secure attachment between the strap and buckle. 

Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive. 
Applicant argues that it would not be obvious to modify Jackson in view of Lundh because Jackson teaches a sports goggle with a thick strap and the buckles of Jackson are long and narrow. However, Lundh is used to modify the buckles of Jackson for the motivations in the above rejection. Lundh teaches that the buckle may be used for different purposes such as for harnesses and belts as well as sports equipment. For this reason alone, one of ordinary skill in the art would reasonably look to Lundh in modifying Jackson regardless of the thickness of the straps. Additionally, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference, rather the test is what the combined teachings of those references would suggest to one of ordinary skill in the art (see MPEP 2145.III). One of ordinary skill in the art would be able to use the teachings of Lundh to modify Jackson in a way that maintains the principle of operation of holding the headgear to the head.
Further, the motivation to modify Jackson with the teachings of Lundh is for the purpose of allowing the goggles to remain on the user’s head at odd angles. As the headgear of Jackson is used to secure goggles to the head during outdoor activities and in harsh conditions, it would be obvious to one skilled in the art to look to buckles that allow for some movement that might occur in these conditions.
Applicant argues that Lundh fails to teach the limitation “wherein the first side of the glider portion comprises the ring such that the ring and the glider portion form a first unitary structure, and wherein the first side of the strap attachment portion comprises the snap- fit dome such that the snap-fit dome and the strap attachment portion form a second unitary structure”. Applicant claims that the spring-loaded ring 8 of Lundh is a separate component. .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G./Examiner, Art Unit 3785         

/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799